398 F.2d 824
John HEATON and Cora Lee Ward, Appellants,v.STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY, Appellee.
No. 12248.
United States Court of Appeals Fourth Circuit.
Argued June 20, 1968.
Decided July 17, 1968.

James H. Watson, Greenville, S. C. (C. Ben Bowen, Greenville, S. C., on the brief), for appellants.
William W. Kehl, Greenville, S. C. (David L. Freeman, Greenville, S. C., on the brief), for appellee.
Before SOBELOFF, WINTER and BUTZNER, Circuit Judges.
PER CURIAM:


1
Cora Lee Ward was injured on a public parking lot when John Heaton, an employee of the parking lot operator, negligently backed another patron's automobile into her. After winning a judgment against the offending driver, she and the judgment-debtor joined in a suit seeking satisaction of the judgment from State Farm Mutual Insurance Company, his insurer. We approve and adopt Judge Russell's opinion, 278 F. Supp. 725 (D.S.C.1968), holding that the exclusionary clause in Heaton's policy was valid under South Carolina law and precluded coverage in this instance. We intimate no view as to the possible availability of relief to the injured plaintiff under South Carolina's Motor Vehicle Safety Responsibility Act, Code of Laws of South Carolina 1962, Title 46-701 et seq., against her insurer, if she in fact carried insurance on her own automobile.


2
Affirmed.